In a matrimonial action, the plaintiff wife appeals from an order of the Supreme Court, Nassau County (McCaffrey, J.), dated January 21, 1986, which granted the defendant husband’s motion for a protective order quashing a subpoena duces tecum and a notice to take a deposition of a nonparty wdtness.
Ordered that the order is affirmed, with costs.
We cannot say that the court abused its discretion in granting the motion (see, CPLR 3101 [a] [4]; 3103; Brady v Ottaway Newspapers, 63 NY2d 1031). We note that the plaintiff has already been afforded extensive discovery pursuant to this court’s prior directive (see, Kaye v Kaye, 102 AD2d 682). Mangano, J. P., Brown, Rubin and Eiber, JJ., concur.